Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS, filed June 30, 2022, has been considered.
Applicant’s Interview Summary on page 6, file June 27, 2022, is acknowledged. 
Claims 1 and 3-21, filed June 27, 2022, are examined on the merits.
NON-FINAL
RESPONSE TO ARGUMENTS
On pages 8-9, Applicant’s argument directed to the Landau is persuasive.  Therefore, the 35 USC 103 rejection directed to claims 8 and 10-14 has been withdrawn.  
On page 7, Applicant argues "Applicant points to the fact that the identifiers of Wong are predefined. The identifiers of Wong are not defined (e.g., determined) based on NLP of a user input. In Wong, a relationship between content and a pre-defined identifier may be determined based on a semantic search, but the identifiers themselves are not determined based on NLP. It is noted that the term "determine" has the customary and ordinary meaning of "to conclude or ascertain, as after reasoning, observation, etc." see dictinary.com. The term of semantic of Wong has been attributed with the customary and ordinary meaning of "of or relating to meaning in language." The disclosure by Wong reasonable describes the argued limitation as understood by one of ordinary skill in the art. For example, Wong discloses media source may automatically determine one or more identifiers to associate with the uploaded user-generated content if the user-generated content is uploaded without the association of any identifiers (page 10, [0078]). Accordingly, the media source may perform a semantic or contextual (natural language processing) search of the text or subtitles determine that the uploaded user-generated content is related to sports. Accordingly, the media source may then associate a Sports identifier with the uploaded user-generated content (page 10, [0080]). The media source may employ image recognition techniques to evaluate video frames of the user-generated content and determine identifiers to associate with the uploaded user-generated content (page 10, [0081]). The media source may prompt the user to accept or decline the suggested identifiers that the media source gleans from the user's social network friends (page 10, [0083]). The media source may present the user with suggested identifiers that the user may choose from as appropriate (page 15, [0133]). The media source may check whether the user has selected at least one of the suggested identifiers the media source presented to the user (page 15, [0134]). On page 8, Applicant argues Wong teaches extracting keywords from closed captioning and similar data. Simple keyword extraction falls short of natural language processing. The text in Wong that is subject to keyword extraction is not user input text. Rather, it is “auxiliary information corresponding to the uploaded user-generated content. In fact, the text that undergoes keyword extraction in Wong cannot be a user input because Wong teaches the media source extracting keywords automatically, without user input. Applicant's argument is not persuasive because Wong determines one or more user agnostic identifiers based on "user-generated content." Further, Wong discloses the "user-generated content" is inputed by the user. For example, Wong discloses media source may not complete uploading the user-generated content until the user inputs at least one pre-defined or user-defined identifier to associate with the user-generated content being uploaded. For example, the media source may prompt the user to input at least one identifier in order to complete uploading the user-generated content (page 10, [0077]).
On pages 9-10, Applicant argues the Office Action simply concludes that a person skilled in the art would have been motivated [to incorporate Wong] to improve the method of Pirnazar that allows users to efficiently navigate content selections and easily identify content that they may desire…”  Wong provides the motivation to improve the method of Pirnazar by disclosing an improvement that allows users to efficiently navigate content selections and easily identify content that they may desire (page 1, [0018]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated Wong to improve the method of Pinarzar that allows users to efficiently navigate content selections and easily identify content that they may desire.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Pinarzar with the natural language processing and suggested identifiers of Wong that allows users to efficiently navigate content selections and easily identify content that they may desire.  
Applicant further asserts “the Office Action is creating a problem in the primary reference, Pirnazr, which does not exist except for the Office Action seeking to solve the alleged problem with the secondary reference.”  Applicant’s argument is not persuasive because the Office Action provides a motivation statement from Wong that would motivate one of ordinary skill in the art to use the method of Pinarzar with the natural language processing and suggested identifiers of Wong that allows users to efficiently navigate content selections and easily identify content that they may desire.  
With respect to Tiu as applied to claim, Conrad has been newly cited to discloses causing display of the search results and an interface element associated with the identifier (column 14, line 66, to column 15, line 21, e.g.  Results listing region 730 includes one or more document citations or hyperlinks, such as identifiers 732 and 734, which are selectable to invoke retrieval and display of all or a portion of each corresponding document. In some embodiments, selection of one of the hyperlinks immediately causes retrieval of the corresponding document in a browser window. In others the selection results in display of a sign-on screen in the browser window, prompting the user to enter appropriate login and/or client-matter-identification data prior to document display.  Associated with document identifier 732 is a set 7322 of one or more selectable duplicate-document identifiers or links).  The hyperlinks of Conrad has been interpreted as an interface element as described by the instant specification.
Conrad discloses an improvement that addresses a need to effectively address how information-retrieval systems, such as the Westlaw system, handle the existence of duplicate documents in their document collections, and more importantly within the search results of their users (column 1, lines 54-58).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Conrad to improve the method of Tiu to providing a mechanism that allows a user to manipulate search results efficiently.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Tiu with the displaying of Conrad to effectively address how information-retrieval systems, such as the Westlaw system, handle the existence of duplicate documents in their document collections, and more importantly within the search results of their users.
However, Tiu as modified does not disclose determining, based on one or more of the search query or the search results, and via natural language processing associated with one or more of the search query or the search results, a user agnostic identifier of a content item.  
Wong discloses determining, based on one or more of the search query or the search results, and via natural language processing associated with one or more of the search query or the search results, a user agnostic identifier of a content item (page 10, [0080], e.g.  the media source may perform a semantic or contextual (natural language processing) search of the text or subtitles determine that the uploaded user-generated content is related to sports. Accordingly, the media source may then associate a Sports identifier with the uploaded user-generated content).  
Wong discloses an improvement that allows users to efficiently navigate content selections and easily identify content that they may desire (page 1, [0018]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated Wong to improve the method of Tiu as modified that allows users to efficiently navigate content selections and easily identify content that they may desire.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Tiu as modified with the natural language processing and suggested identifiers of Wong that allows users to efficiently navigate content selections and easily identify content that they may desire.
Applicant’s arguments directed to claims 1 and 15 have been addressed above, therefore, the 35 U.S.C. 103 rejection directed to claim 1 and 15 has been maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 15-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being anticipated by Pirnazar (US 2011/0289157 A1) in view of Wong et al. (Wong hereafter, US 2013/0305287 A1).
It is noted that the instant specification discloses a “user agnostic identifier is an identifier that does not identify any user. For example, a user agnostic identifier can comprise an identifier of content, such as a content item, and/or a group of related content. A user agnostic identifier can become associated with a user without identifying the user” ([0052]).  Wong discloses media source may request the user to associate identifiers with the user-generated content being uploaded to the media source. Identifiers may be used to distinguish the type of content, categorize the content, index the content, or generally identify the content. For example, a user may choose to associate a sports identifier with a video clip of a soccer match (page 9, [0073]).  The disclosure by Wong reasonably reads on the limitation of “agnostic identifier” as described by the instant specification.
It is noted that the term "determine" has the customary and ordinary meaning of "to conclude or ascertain, as after reasoning, observation, etc." see dictinary.com. The term of semantic of Wong has been attributed with the customary and ordinary meaning of "of or relating to meaning in language." The disclosure by Wong reasonable describes the argued limitation as understood by one of ordinary skill in the art.

In regard to claim 1, Pinarzar discloses method, comprising:
receiving, by a computing device, a user input associated with a social media platform (page 5, [0063], e.g. receive a user input, (page 11, [0143], activation of invitation button 72 may prompt the user of synchronized browsing software 16 to input a desired recipient of the invitation request. In alternative embodiments), wherein the user input comprises text associated with one or more content items;
receiving a user selection of the one or more user identifiers (page 7, [0097], e.g. session identifier);  
packaging the user input, the interface element, and the selected one or more user identifiers into a message (page 7, [0092], e.g. session invitation comprising hyperlink and session identifier); and
sending the message to one or more user devices of users associated with the social media platform for display of the interface element (page 7, [0097], e.g. email, instant message or text…news feeds, and [0101], e.g. transmitted from host device to guest device, Figure 4(c), (d), and (e)); and causing, based on an interaction with the interface element via a user device of the one or more user devices (page 7, [0098], e.g. activates invitation hyperlink), the selected one or more user identifiers and a user specific identifier of a user associated with the user device to be sent to an intermediary device (page 7, [0101], e.g. guest device, and Figure 4(e), e.g. John4859 and Session ID), wherein the intermediary device (pages 5 and 6, [0076], and Figure 2(a), e.g. Syncronization Server).
However, Pinarzar does not disclose determining, via natural language processing and based on the text associated with the one or more content items; suggesting, based on the user input and the natural language processing, the one or more user agnostic identifiers for association with an interface element.
Wong discloses determining, via natural language processing and based on the text associated with the one or more content items (page 10, [0080], e.g.  the media source may perform a semantic or contextual (natural language processing) search of the text or subtitles determine that the uploaded user-generated content is related to sports. Accordingly, the media source may then associate a Sports identifier with the uploaded user-generated content, and page 10, [0077], e.g. media source may not complete uploading the user-generated content until the user inputs at least one pre-defined or user-defined identifier to associate with the user-generated content being uploaded. For example, the media source may prompt the user to input at least one identifier in order to complete uploading the user-generated content); suggesting, based on the user input and the natural language processing, the one or more user agnostic identifiers for association with an interface element (page 10, [0083], e.g. media source may prompt the user to accept or decline the suggested identifiers that the media source gleans from the user's social network friends, page 15, [0133], e.g. media source may present the user with suggested identifiers that the user may choose from as appropriate, and page 15, [0134], the media source may check whether the user has selected at least one of the suggested identifiers the media source presented to the user).
Wong discloses an improvement that allows users to efficiently navigate content selections and easily identify content that they may desire (page 1, [0018]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated Wong to improve the method of Pinarzar that allows users to efficiently navigate content selections and easily identify content that they may desire.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Pinarzar with the natural language processing and suggested identifiers of Wong that allows users to efficiently navigate content selections and easily identify content that they may desire.
In regard to claim 3, Pinarzar as modified discloses the media one or more content items comprise one or more of audio and or video (Pinarzar, [0043], e.g. listen to media, chat, audio and video conference).
In regard to claim 4, Pinarzar as modified discloses the intermediary device is associated with a content provider of the one or more content and wherein the intermediary device is configured to provide , based on the selected one or more user agnostic identifiers, an option for accessing the one or more items (Wong, page 3, [0029], e.g. Options region 126 may allow the user to access different types of content, media guidance application displays, and/or media guidance application features. Options region 126 may be part of display 100 (and other display screens described herein), or may be invoked by a user by selecting an on-screen option or pressing a dedicated or assignable button on a user input device. The selectable options within options region 126 may concern features related to program listings in grid 102 or may include options available from a main menu display).
In regard to claim 5, Pinarzar as modified discloses suggesting the one or more user agnostic identifiers comprises determining one or more keyword matches between the user input and a database of keywords associated with a plurality of user agnostic identifiers (Pinarzar, page 10, [0125], e.g. synchronization server 13 analyzes communication message 61, identifies the URL address of the webpage contacted by host device 10, and checks for a match within affiliate database 31).
In regard to claim 6, Pinarzar as modified discloses the intermediary device is further configured to track, based on the user specific identifier, an access of a content item of the one or more content items (Pinarzar, page 10, [0133], e.g. the leading device detects a non-shared activation of a hyperlink in shared browser window 17 of synchronized browsing software 16, or other software capable of performing a synchronized browsing session).
In regard to claim 7, Pinarzar as modified discloses the one or more content items comprises one or more of a webpage or an advertisement (Pinarzar, page 8, [0106], e.g. advertisement).
In regard to claim 15, Pinarzar as modified discloses receiving, by a computing device, a message comprising a first user specific identifier of a first user of a social media platform (Figure 4(e), e.g. John); 
causing, via a social media page of a social media platform, display of the message and an interface element associated with the user agnostic identifier (Figure 4(e)); 
sending to an intermediary device (pages 5 and 6, [0076], and Figure 2(a), e.g. Syncronization Server), based on the interaction, a request comprising the user agnostic identifier and the second user specific identifier, wherein, based on the user agnostic identifier and the second user specific identifier (page 7, [0101], e.g. guest device, and Figure 4(e), e.g. John4859 and Session ID).
Wong discloses determining, based on a natural language textual analysis of the message, a user agnostic identifier of a content item (page 13, [0115], e.g. The media guidance application may be operable to filter user-generated content according to the language and/or location of the user-generated content…user may indicate that the user is primarily interested in user-generated content associated with the News identifier); 
In regard to claim 16, Pinarzar as modified discloses the first user is an originator of the message (Pinarzar, Figure 4(e), e.g. John4859).
In regard to claim 17, Pinarzar as modified discloses the second user specific identifier is associated with a second user receiving the message (Pinarzar, Figure 4(e), e.g. Steve386).
In regard to claim 18, Pinarzar as modified discloses the content item comprises one or more of video, audio, a webpage, or an advertisement (Pinarzar, page 8, [0106], e.g. advertisement).
In regard to claim 20, Pinarzar as modified discloses the request comprises time information indicative of a time the interaction occurred (Pinarzar, page 4, [0050], e.g. relay webpage interactions to synchronization server 13 unless the ability to do so is conferred upon the following device by a leading device or other authoritative party for either a full session or for a certain period of time).
In regard to claim 21, Pinarzar as modified discloses wherein the user input comprises one or more of a post, status, tweet, instant message, text message, or update (Pinarzar, page 6, [0083]session invitation 42 may also comprise an image or message from the user of host device 10 to the user of the prospective guest device).
Claims 8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiu, Jr. et al., (Tiu hereafter, US 7,680,882 B2) in view of Conrad et al. (Conrad hereafter, US 7809695 B2) and Wong et al. (Wong hereafter, US 2013/0305287 A1).
In regard to claim 8, Tiu discloses a method, comprising: 
receiving, by a computing device, a search query (column 5, line 26, e.g. a query is issued); 
determining, based on the search query, search results (column 4, lines 36-37, e.g. process the query and return the query results to the application server 251); and
causing, based on an interaction with the interface element, the identifier and a user specific identifier to be sent to an intermediary device, wherein the intermediate device is configured to: provide based on the identifier, an option for accessing the content item (column 6, lines 41-58, e.g. the user navigates to an external video site and selects a video for viewing. In response to this selection, the video is streamed to the user's computer and displayed to the user (step 512). The user's display includes a hyperlink "Post to Friendster." This hyperlink permits the user to feature this video on the user's landing page at the online social network, Friendster…the external video site transmits this information along with the particulars of the video file, such as the source ID (which identifies the external video site that is hosting the video file) and the content ID (which is an identifier of the video file used by the external video site) to the online social network, and various other data (step 518). Steps 516 and 518 are carried out using the API 290 provided by the online social network).
Tiu discloses this page may be opened up to web crawlers of search engines and accessed when a user clicks on a search result that is hyperlinked to this page (column 5, lines 4-2).  However, Tiu does not explicitly disclose causing display of the search results and an interface element associated with the identifier.  Conrad discloses causing display of the search results and an interface element associated with the identifier (column 14, line 66, to column 15, line 21, e.g.  Results listing region 730 includes one or more document citations or hyperlinks, such as identifiers 732 and 734, which are selectable to invoke retrieval and display of all or a portion of each corresponding document. In some embodiments, selection of one of the hyperlinks immediately causes retrieval of the corresponding document in a browser window. In others the selection results in display of a sign-on screen in the browser window, prompting the user to enter appropriate login and/or client-matter-identification data prior to document display.  Associated with document identifier 732 is a set 7322 of one or more selectable duplicate-document identifiers or links).  The hyperlinks of Conrad has been interpreted as an interface element as described by the instant specification.
Conrad discloses an improvement that addresses a need to effectively address how information-retrieval systems, such as the Westlaw system, handle the existence of duplicate documents in their document collections, and more importantly within the search results of their users (column 1, lines 54-58).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Conrad to improve the method of Tiu to providing a mechanism that allows a user to manipulate search results efficiently.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Tiu with the displaying of Conrad to effectively address how information-retrieval systems, such as the Westlaw system, handle the existence of duplicate documents in their document collections, and more importantly within the search results of their users.
However, Tiu as modified does not disclose determining, based on one or more of the search query or the search results, and via natural language processing associated with one or more of the search query or the search results, a user agnostic identifier of a content item.  
Wong discloses determining, based on one or more of the search query or the search results, and via natural language processing associated with one or more of the search query or the search results, a user agnostic identifier of a content item (page 10, [0080], e.g.  the media source may perform a semantic or contextual (natural language processing) search of the text or subtitles determine that the uploaded user-generated content is related to sports. Accordingly, the media source may then associate a Sports identifier with the uploaded user-generated content).  
Wong discloses an improvement that allows users to efficiently navigate content selections and easily identify content that they may desire (page 1, [0018]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated Wong to improve the method of Tiu as modified that allows users to efficiently navigate content selections and easily identify content that they may desire.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Tiu as modified with the natural language processing and suggested identifiers of Wong that allows users to efficiently navigate content selections and easily identify content that they may desire.
In regard to claim 10, Tiu as modified discloses the intermediary device is further configured to track, based on the user specific identifier, an access of the content item (Tiu, page 8, [0106], e.g. the sites would be similarly complemented with certain adcodes or other identifiers that would track or recognize that particular user back to the holder of that adcode or other identifier once a user visits that site, advertisement, game, virtual world, or application via that link).
In regard to claim 11, Tiu as modified discloses determining the user agnostic identifier comprises analyzing textual content of one or more of the search query or the search results (Tiu, column 4, lines 36-37, e.g. process the query and return the query results to the application server 251).
In regard to claim 12, Tiu as modified discloses sending to the intermediary device, based on the interaction with the interface element, the search query (Tiu, column 6, lines 41-58, e.g. the user navigates to an external video site and selects a video for viewing. In response to this selection, the video is streamed to the user's computer and displayed to the user (step 512). The user's display includes a hyperlink "Post to Friendster." This hyperlink permits the user to feature this video on the user's landing page at the online social network, Friendster…the external video site transmits this information along with the particulars of the video file, such as the source ID (which identifies the external video site that is hosting the video file) and the content ID (which is an identifier of the video file used by the external video site) to the online social network, and various other data (step 518). Steps 516 and 518 are carried out using the API 290 provided by the online social network).
In regard to claim 13, Tiu as modified discloses the content item comprises one or more of video, audio, a webpage, or an advertisement (Tiu, column 6, lines 62-65, e.g. the particulars of the video file are stored in the multimedia content database of the online social network along with the user ID (step 522), and column 7, lines 15-16, e.g. Source ID indicates the external video site and Content ID indicates the unique ID used by the external video site to identify this video file).
In regard to claim 14, Tiu as modified discloses receiving the search query comprises receiving the search query from a social media page (Tiu, column 5, line 26, e.g. a query is issued).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiu, Jr. et al., (Tiu hereafter, US 7,680,882 B2) and Wong et al. (Wong hereafter, US 2013/0305287 A1), as applied to claims 8 and 10-14 above, in further view of Halliday et al. (Halliday hereafter, US 2015/0058957 A1).
In regard to claim 9, Tiu as modified discloses the claimed invention except for the limitation of the interface element is a user-selectable button.  Halliday discloses the interface element is a user-selectable button (page 7, [0159], e.g. when a post presented by the streamer is authored by the user of the mobile device (100), the user may select the icon corresponding to the number (113) of comments received for the post to obtain a user interface showing the list of comments and the users who authored comments; and the user may select the icon corresponding to the count (111) of likes/dislikes to see the list of users who activated the respective like button (117) for the post while viewing the post on their respective mobile devices).  
Halliday discloses an improvement to control of access to messages provided in a computing system for social networking (page 1, [0002]).  One of ordinary skill in the art at the time of filing would have been motivated by Halliday to improve the method of Tiu as modified to control of access to messages provided in a computing system for social networking.  Therefore, it would have been obvious to one of ordinary skill in the art to use the a user-selectable button of Halliday with the method of Tiu as modified to control of access to messages provided in a computing system for social networking.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirnazar (US 2011/0289157 A1) and Wong et al. (Wong hereafter, US 2013/0305287 A1), as applied to claims 1, 3-7, 15-18, 20, and 21 above, in further view of Halliday et al. (Halliday hereafter, US 2015/0058957 A1).
In regard to claim 19, Pirnazar as modified discloses the claimed invention except for the limitation of the interface element is a user-selectable button.  Halliday discloses the interface element is a user-selectable button (page 7, [0159], e.g. when a post presented by the streamer is authored by the user of the mobile device (100), the user may select the icon corresponding to the number (113) of comments received for the post to obtain a user interface showing the list of comments and the users who authored comments; and the user may select the icon corresponding to the count (111) of likes/dislikes to see the list of users who activated the respective like button (117) for the post while viewing the post on their respective mobile devices).  
Halliday discloses an improvement to control of access to messages provided in a computing system for social networking (page 1, [0002]).  One of ordinary skill in the art at the time of filing would have been motivated by Halliday to improve the method of Pirnazar as modified to control of access to messages provided in a computing system for social networking.  Therefore, it would have been obvious to one of ordinary skill in the art to use the user-selectable button of Halliday with the method of Pirnazar as modified to control of access to messages provided in a computing system for social networking.

CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152